DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the cited prior art generally teaches discovering causality in databases (i.e. a repository with metrics and rows) (Zhang), learning and generating causal structures (Wada), and learning causal chains (Lagnado), no cited art or other art teaches semantically annotating the metric with mutable indications, the annotations being added by an ontology-based annotator, in combination with the other limitations.
In particular, no prior art teaches the following features recited in claims 1, 8, and 15:
capturing in a repository statistically related metrics Mi, Mj; 
receiving, via a graphical user interface, a user request for adding semantic annotation to the statistically related metrics Mi, Mj; 
based on the user request and preconfigured rules, adding to the statistically related metrics Mi, Mj the semantic annotation including mutable indications, the semantic annotation being added by an ontology-based annotator using natural language processing and artificial intelligence technology for: 
associating the metric Mi with a concept Ci and the metric Mj with a concept Cj, the concept Ci and the concept Cj are extracted from a data source in the repository

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.